Citation Nr: 0335901	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-06 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
postoperative residuals of left ankle fracture with 
degenerative joint disease. 
 
2.  Entitlement to an initial (compensable) evaluation for 
tendonitis of the right wrist. 
 
3.  Entitlement to an initial (compensable) rating for 
tendonitis of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran had verified active duty service from July 1981 
until July 2001.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2001 
rating decision of VA Regional Office (RO) in Roanoke, 
Virginia that granted service connection for postoperative 
residuals of left ankle fracture with degenerative joint 
disease, tendonitis of the right wrist and tendonitis of the 
right elbow, each rated zero percent disabling.  The veteran 
expressed dissatisfaction with amount of each award in a 
notice of disagreement received in April 2002 and has 
perfected a timely appeal to the Board.  

In August and September 2002, additional evidence consisting 
of private records from S. E. Ridout, M.D., and physical 
therapy notes dated in August 2002 were received.  This 
evidence was submitted with a waiver of RO jurisdiction, 
permitting the Board to consider it directly and without 
resort to first review by the RO for a supplemental statement 
of the case.  The Board has thus accepted this evidence for 
consideration on appeal.  See 38 C.F.R. § 20.1304 (2003).  

After a review of record, the Board is of the opinion that a 
remand for further development of the issues of postoperative 
residuals of left ankle fracture with degenerative joint 
disease, and tendonitis of the right wrist and right elbow is 
warranted.  These issues will be addressed in the REMAND that 
follows the ORDER portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence needed to adjudicate the claim of a 
higher rating for left ankle disability has been obtained.  

2.  The service-connected left ankle disability is manifested 
by objective evidence of degenerative changes on X-ray, at 
least moderate limitation of motion, and additional 
disability resulting in functional loss from pain on use, 
weakness, and flare-ups of pain.  

3.  The veteran has a residual tender and painful scar at the 
site of the postoperative left ankle fracture.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for 
postoperative residuals of left ankle fracture with 
degenerative joint disease are met.  38 U.S.C.A.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271-5010 (2003). 

2.  The criteria for a separate, compensable rating for a 
painful scar at the left ankle fracture site have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.14, 4.118, Diagnostic Code 7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms associated with his 
service-connected left ankle disorder are more disabling than 
reflected by the currently assigned disability evaluations 
and warrant a higher initial rating.

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2003)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2003)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of the issues of a higher initial 
rating for left ankle disability, and service connection for 
a left ankle scar, it is found that the new legal authority 
does not prevent the Board from rendering a decision on these 
issues at this time.  Although the veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation (See AB v. Brown, 6 Vet. App. 35 (1993), it is 
found in this instance that the appellant's right to due 
process of law has not been abrogated because the issue of a 
higher initial rating for left ankle disability (in excess of 
the 20 percent granted herein) is also being referred to the 
RO in the ensuing REMAND for full notification and 
development actions, and re-adjudication.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7 (2003).  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Such 
10 percent evaluation is combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  For the purpose of 
rating disability from arthritis, the ankle is considered a 
major joint.  38 C.F.R. § 4.45 (2003).

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a. Diagnostic Code 
5271.  Ankylosis of either ankle warrants a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees.  A 30 percent evaluation 
requires that the ankle be fixed in planter flexion at an 
angle between 30 degrees and 40 degrees or in dorsiflexion at 
an angle between 0 and 10 degrees.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2003).

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 (2003) must be 
considered.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain "on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

The Court has also held that a veteran can be rated 
separately for different manifestations of the same injury, 
where none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other condition, and that such combined 
ratings do not constitute "pyramiding" prohibited by 38 
C.F.R. § 4.14 (2003).  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Factual Background

The service medical records show that veteran sustained an 
open comminuted fracture of the left distal tibia in an 
automobile accident in September 1982.  He subsequently 
underwent debridement and open reduction with application of 
Hoffman external fixation and a long leg cast.  This was 
followed by application of split thickness skin graft to the 
pretibial wound in October 1982, and removal of the Hoffman 
device and application of a patella tendon bearing case in 
November 1982.  In January 1983, it was recorded that the 
surgical site became infected, whereupon the appellant 
underwent irrigation, debridement, curetting and open packing 
of the pin tract inflammation.  Post surgery, the veteran 
complained of left leg pain in June 1990.  An X-ray at that 
time revealed slight secondary degenerative changes of the 
distal tibia and fibula.  In June 2000, the veteran was seen 
for complaints of left lower leg locking and pain shooting up 
the back of the leg.  It was noted that he had had a problem 
with the left leg since a compound fracture in 1982.  Upon 
examination, there was decreased range of motion and a scar 
which was reported to be very sensitive to light touch.  An 
assessment of chronic left lower leg pain was rendered.  

Prior to retirement from service, the veteran underwent VA 
examination for compensation and pension purposes in February 
2001.  He complained of left leg tenderness on prolonged 
standing and walking, and at night at times.  Upon 
examination of the left lower leg, there were multiple scars, 
one of which with underlying tissue loss.  No motor or 
sensory loss was appreciated.  Deep tendon reflexes were 2+ 
and equal at the ankles.  Peripheral pulses were palpable.  
It was reported that an X-ray of the left tibia/fibula showed 
a healed fracture.  A diagnosis of status post left lower leg 
fracture with open reduction and surgical repair with 
residuals of pain and weakness at night and on prolonged 
standing and walking was rendered.  

By rating action dated in August 2001, service connection for 
postoperative residuals of left ankle fracture with 
degenerative joint disease was granted, and a noncompensable 
evaluation was assigned, effective from August 1, 2001.

A medical report dated in August 2002 was received from 
Steven E. Ridout, M.D., stating that the veteran had been 
seen on two occasions with complaints of daily leg pain at 
the side of the compound fracture.  It was reported that 
examination revealed significant scarring and deformity of 
the lower leg and ankles.  It was noted that there were 
hyperesthesias over the top of the scar which were quite 
painful.  The examiner related that range of motion was fair 
at the site but that there was diminished dorsiflexion and 
plantar flexion, as well as medial and lateral movement, when 
compared to the right leg.  The scar sites were noted to be 
painful.  It was reported that the appellant had been using 
anti-inflammatories with minimal improvement, but that 
physical therapy would be prescribed.

Subsequently received were clinical notes dated in August 
2002 from Professional Therapies of Roanoke, Inc., showing 
that the veteran underwent physical therapy evaluation for 
left ankle symptomatology.  His chief complaint was noted to 
be a sharp locking pain in the left ankle that resulted in 
immediate lack of weight-bearing ability.  Examination 
disclosed decreased sensation to light touch around the left 
medial malleolus and lower anterior tibia region.  There was 
hypersensitivity over the incision/graft site.  Circumference 
of the left ankle was 27.3 centimeters on the left as 
compared to 26.8 centimeters on the right, which was felt to 
represent some left ankle edema.  Left ankle dorsiflexion, 
plantar flexion, inversion and eversion were -8, 28, 18, and 
18 degrees, respectively.  Normal range of motion was cited 
for comparison purposes.  Left ankle/foot musculature was 
grossly within normal limits, but the veteran was unable 
raise up on his heel or toes.  It was recorded that he had 
difficulty ascending inclines, and had a slight limp on the 
left due from diminished toe off phase due to lack of 
mobility. 

Legal Analysis

The evidence reflects that following traumatic injury and 
surgery in service, the veteran was left with continuing 
painful residuals requiring periodic treatment.  Degenerative 
changes of the left tibia/fibula were indicated as early as 
1990, and a chronic pain process was noted in June 2000.  
When evaluated for compensation and pension purposes in 
February 2001, the veteran was found to have residual pain 
and weakness of the left lower extremity.  More recent 
private clinical records show continuing complaints of pain, 
as well as limitation of left ankle motion.  After careful 
review of the evidence of record, the Board is of the opinion 
that the left ankle range of motion may more nearly be 
considered at least moderate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  It is also noted that pain and 
weakness of the left lower extremity was reported on 
examination in February 2001 and that the veteran has 
consistently described flare-ups of pain in the left leg of a 
sharp and/or shooting nature, as well as pain on use.  It may 
be conceded that such findings result in more functional loss 
and additional disability for which a higher rating is 
warranted.  Under the circumstances, the Board resolves the 
benefit of the doubt in favor of the appellant by finding 
that the service-connected left ankle disability more nearly 
approximates the criteria for a 20 percent disability 
evaluation dating back to the original grant.  See Fenderson.  
However, in the absence of more significant clinical findings 
of more substantial left ankle pathology, to include 
ankylosis, deformity or malunion, the Board is unable to 
conclude that the criteria for the next higher, 30 percent, 
evaluation are met.  

Additionally, the Board would also point out that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that separate ratings may be established for different and 
distinct manifestations of a service-connected disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  As noted previously, the 
veteran was shown to have a sensitive scar at the left leg 
surgical site when examined in service in June 2000.  More 
recent private clinical records corroborate the existence of 
a left ankle scar which is tender and painful on objective 
examination.  In view of such evidence, the Board finds that 
the veteran is entitled to a separate, additional 10 percent 
rating for a tender and painful scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  


ORDER

A 20 percent rating for postoperative residuals of left ankle 
fracture with degenerative joint disease is granted, subject 
to controlling regulations governing the payment of monetary 
awards.

A 10 percent rating for postoperative left ankle scar is 
granted, subject to controlling regulations governing the 
payment of monetary awards.  


REMAND

The veteran asserts that he is entitled to higher initial 
ratings for his service-connected left ankle, right wrist and 
right elbow disorders.  

The record reflects that the appellant underwent VA 
examination for compensation and pension purposes in February 
2001, more than five months prior to retirement from service.  
He has not had a post service VA examination.  The Board thus 
finds that an orthopedic examination would be helpful to 
ascertain the current status of the service-connected joint 
disorders.  

The record shows that the appellant has also received private 
treatment for the left lower extremity disability, to include 
from Dr. S. E. Ridout and Professional Therapies of Roanoke, 
Inc.  He should therefore be requested to furnish the names, 
addresses and dates of treatment of any providers who may 
have treated him for service-connected joint disability since 
retirement from active duty.

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002) is for application in 
this case.  It is observed that the appellant has never been 
apprised of his rights in this regard.  Moreover, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1) 
(2003).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9)(2003), and found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that a full year is 
allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file, 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 
2002), and any other applicable legal 
precedent and send the veteran a VCAA 
letter.

2.  The appellant should be contacted 
and asked to identify and provide the 
names, addresses and dates of treatment 
of any other VA and non-VA health care 
providers, to include Dr. Ridout and 
Professional Therapies of Roanoke, whom 
he has seen for the left ankle, right 
wrist and right elbow.  Complete 
clinical records should be obtained 
from each health care provider the 
appellant identifies, if not already of 
record.

3.  After any requested records have been 
received and associated with the claims 
file, the veteran should be afforded a VA 
orthopedic examination to determine the 
degree of all disability associated with 
the service-connected left ankle, right 
wrist and right elbow.  The claims file 
and a copy of this remand must be made 
available to the physician designated to 
examine the veteran.  All indicated tests 
and studies, and range of motion testing 
(expressed in degrees, with standard 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to specific diagnoses.  

The examiner should provide findings as 
to whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left ankle, right 
wrist and right elbow.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.  He or 
she should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use to the 
extent possible.  The examiner should 
express such functional loss in terms of 
additional degrees of limited motion of 
each affected joint.  

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
higher initial ratings for the left 
ankle (in excess of the 20 percent 
granted herein), right wrist and right 
elbow based on all the evidence of 
record and all governing legal 
authority, including the VCAA, and 
Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case, and be given the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required of him.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



